       Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 1 of 6




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Oziel Sawyer III,                         Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Zilan, Inc., a California                 Act; Unruh Civil Rights Act
14     Corporation; and Does 1-10,

15               Defendants.

16
17         Plaintiff Oziel Sawyer III complains of Zilan, Inc., a California
18   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He is
22   paralyzed, cannot walk and uses a wheelchair for mobility.
23     2. Defendant Zilan, Inc. owned Soma Restaurant & Bar located at or about
24   85 5th Street, San Francisco, California, in September 2019.
25     3. Defendant Zilan, Inc. owns Soma Restaurant & Bar (“Restaurant”)
26   located at or about 85 5th Street, San Francisco, California, currently.
27     4. Plaintiff does not know the true names of Defendants, their business
28   capacities, their ownership connection to the property and business, or their


                                             1

     Complaint
       Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 2 of 6




 1   relative responsibilities in causing the access violations herein complained of,
 2   and alleges a joint venture and common enterprise by all such Defendants.
 3   Plaintiff is informed and believes that each of the Defendants herein,
 4   including Does 1 through 10, inclusive, is responsible in some capacity for the
 5   events herein alleged, or is a necessary party for obtaining appropriate relief.
 6   Plaintiff will seek leave to amend when the true names, capacities,
 7   connections, and responsibilities of the Defendants and Does 1 through 10,
 8   inclusive, are ascertained.
 9
10     JURISDICTION & VENUE:
11     5. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     6. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21
22     FACTUAL ALLEGATIONS:
23     8. Plaintiff went to the Restaurant in September 2019 with the intention
24   to avail himself of its goods, motivated in part to determine if the defendants
25   comply with the disability access laws.
26     9. The Restaurant is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed


                                               2

     Complaint
       Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 3 of 6




 1   to provide accessible dining surfaces.
 2     11. On information and belief, the defendants currently fail to provide
 3   accessible dining surfaces.
 4     12. Plaintiff personally encountered these barriers.
 5     13. By failing to provide accessible facilities, the defendants denied the
 6   plaintiff full and equal access.
 7     14. The failure to provide accessible facilities created difficulty and
 8   discomfort for the Plaintiff.
 9     15. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12     16. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18     17. Plaintiff will return to the Restaurant to avail himself of its goods and to
19   determine compliance with the disability access laws once it is represented to
20   him that the Restaurant and its facilities are accessible. Plaintiff is currently
21   deterred from doing so because of his knowledge of the existing barriers and
22   his uncertainty about the existence of yet other barriers on the site. If the
23   barriers are not removed, the plaintiff will face unlawful and discriminatory
24   barriers again.
25     18. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               3

     Complaint
       Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 4 of 6




 1   lawsuit, once he conducts a site inspection. However, please be on notice that
 2   the plaintiff seeks to have all barriers related to his disability remedied. See
 3   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 4   encounters one barrier at a site, he can sue to have all barriers that relate to his
 5   disability removed regardless of whether he personally encountered them).
 6
 7   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 8   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 9   Defendants.) (42 U.S.C. section 12101, et seq.)
10     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint.
13     20. Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods and services of any
15   place of public accommodation is offered on a full and equal basis by anyone
16   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
17   § 12182(a). Discrimination is defined, inter alia, as follows:
18            a. A failure to make reasonable modifications in policies, practices,
19                or procedures, when such modifications are necessary to afford
20                goods,     services,   facilities,   privileges,    advantages,     or
21                accommodations to individuals with disabilities, unless the
22                accommodation would work a fundamental alteration of those
23                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24            b. A failure to remove architectural barriers where such removal is
25                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                defined by reference to the ADA Standards.
27            c. A failure to make alterations in such a manner that, to the
28                maximum extent feasible, the altered portions of the facility are


                                              4

     Complaint
       Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 5 of 6




 1                readily accessible to and usable by individuals with disabilities,
 2                including individuals who use wheelchairs or to ensure that, to the
 3                maximum extent feasible, the path of travel to the altered area and
 4                the bathrooms, telephones, and drinking fountains serving the
 5                altered area, are readily accessible to and usable by individuals
 6                with disabilities. 42 U.S.C. § 12183(a)(2).
 7     21. When a business provides facilities such as dining surfaces, it must
 8   provide accessible dining surfaces.
 9     22. Here, accessible dining surfaces have not been provided.
10     23. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     24. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     25. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     26. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                             5

     Complaint
        Case 4:19-cv-06788-SBA Document 1 Filed 10/21/19 Page 6 of 6




 1      27. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      28. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: October 17, 2019              CENTER FOR DISABILITY ACCESS
24
25
                                          By:
26                                        ______________________________
27                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
28


                                                6

     Complaint
